Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 1 of 11 Page ID #:950



   1 Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
   2       A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
   3 Los Angeles, California 90010
     (323) 937-4501 Fax (888) 316-6107
   4 e-mail: baruchcohen@baruchcohenesq.com

   5 Attorney for Defendants/Third-Party Plaintiffs PETER VOUTSAS aka PETER
     MARCO aka PETER VOUTSAS, aka PETER MARCO EXTRAORDINARY JEWELS
   6 OF BEVERLY HILLS, dba PETER MARCO LLC

   7
                             IN THE UNITED STATES DISTRICT COURT
   8
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9

  10
        DAVID ROVINSKY LLC, a Delaware             USDC # 2:20-cv-02580-ODW-AS
  11    limited liability company,
                                                   Judge: Hon. Otis D. Wright II
  12                         Plaintiff,

  13    PETER VOUTSAS aka PETER                    SECOND SUPPLEMENTAL
        MARCO aka PETER VOUTSAS, aka               DECLARATION OF BARUCH C.
  14    PETER MARCO EXTRAORDINARY                  COHEN REGARDING THIRD-
        JEWELS OF BEVERLY HILLS, dba               PARTY DEFENDANTS’ MOTION
  15    PETER MARCO LLC,                           FOR STAY OF PROCEEDINGS

  16          Defendants/Third-Party Plaintiffs,
                                                   [Concurrently filed with Request for
  17    vs.                                        Judicial Notice and Proposed Order

  18    JONA S. RECHNITZ, an individual;
        RACHEL RECHNITZ, an individual;            Date: [Taken off Calendar]
  19    LEVIN PRADO aka LEVON PRADO,               Time:
        an individual,                             Courtroom: 5D
  20
                      Third-Party Defendants.
  21

  22
                 Third-Party Plaintiffs PETER VOUTSAS aka PETER MARCO aka PETER
  23
       VOUTSAS, aka PETER MARCO EXTRAORDINARY JEWELS OF BEVERLY
  24
       HILLS, dba PETER MARCO LLC (“Marco”), hereby submits this Second
  25
       Supplemental Declaration of Baruch C. Cohen Regarding Third-party Plaintiffs’
  26
       Third-party Defendants’ Motion for Stay of Proceedings.
  27

  28
                       SECOND SUPPLEMENTAL DECLARATION OF BARUCH C. COHEN
                 REGARDING THIRD-PARTY DEFENDANTS' MOTION FOR STAY OF PROCEEDINGS
       7/28-12:53pm
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 2 of 11 Page ID #:951



   1 DATED:           July 28, 2020          LAW OFFICE OF BARUCH C. COHEN
                                             A Professional Law Corporation
   2

   3                                         By      /S/ Baruch C. Cohen
                                                   Baruch C. Cohen, Esq.
   4                                         Attorney for Defendants/Third-Party
                                             Plaintiffs PETER VOUTSAS aka PETER
   5                                         MARCO aka PETER VOUTSAS, aka PETER
                                             MARCO EXTRAORDINARY JEWELS OF
   6                                         BEVERLY HILLS, dba PETER MARCO LLC
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                       SECOND SUPPLEMENTAL DECLARATION OF BARUCH C. COHEN
                 REGARDING THIRD-PARTY DEFENDANTS' MOTION FOR STAY OF PROCEEDINGS
       7/28-12:53pm
                                               -2-
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 3 of 11 Page ID #:952



   1                  SUPPLEMENTAL DECLARATION OF BARUCH COHEN
   2             I, BARUCH C. COHEN, declare and state as follows:
   3 1.          The facts stated below are true and correct to the best of my personal
   4             knowledge and if called upon to testify to them, I could and would
   5             competently do so.
   6 2.          I am a member in good standing and eligible to practice before the following
   7             courts: California State Supreme Court; United States Court of Appeals -
   8             Ninth Circuit; Bankruptcy Appellate Panel; United States District Courts:
   9             Central District of California; Eastern District of California; Northern District
  10             of California; and Southern District of California.
  11 3.          I am the principal shareholder and President of The Law Office of Baruch C.
  12             Cohen, a Professional Law Corporation, located at 4929 Wilshire Boulevard,
  13             Suite 940, Los Angeles, California 90010.
  14 4.          I proudly represent Defendants/Third-Party Plaintiffs PETER VOUTSAS aka
  15             PETER MARCO aka PETER VOUTSAS, aka PETER MARCO
  16             EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba PETER MARCO
  17             LLC.
  18 5.          This Supplemental Declaration is in support of THIRD-PARTY
  19             PLAINTIFFS’ OPPOSITION TO THIRD PARTY DEFENDANTS’
  20             MOTION FOR STAY OF PROCEEDINGS.
  21 6.          Rechnitz’s Motion for Stay was taken off calendar and taken under
  22             submission by this Court.
  23 7.          As noted in the Opposition to the Stay Motion, Marco presented evidence that
  24             Rechnitz made the exact same argument for a stay in the Israel Sam
  25             Gorodistian vs. Jadelle Jewelry and Diamonds, LLC, Jadelle Inc., Jona
  26             Rechnitz, Rachel Rechnitz, Robert Rechnitz, LASC # 20STCV07425 matter.
  27 8.          On 7-22-2020, LASC Judge Teresa Beaudet denied Rechnitz’s Motion for a
  28
                       SECOND SUPPLEMENTAL DECLARATION OF BARUCH C. COHEN
                 REGARDING THIRD-PARTY DEFENDANTS' MOTION FOR STAY OF PROCEEDINGS
       7/28-12:53pm
                                                     -3-
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 4 of 11 Page ID #:953



   1             Stay.1
   2 9.          This Court should be made aware of Judge Beaudet’s ruling when deciding
   3             on Rechnitz’s identical motion in this case.
   4             I declare under penalty of perjury under the laws of the State of California that
   5 the foregoing is true and correct.

   6             Executed July 28, 2020, at Los Angeles, California.
   7
                                                  By   /s/ Baruch C. Cohen
   8                                                       Baruch C. Cohen
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                 1
               A true and correct copy of LASC Judge Teresa Beaudet’s 7-22-2020 Order Denying
  26   Rechnitz’s Motion for a Stay in the Israel Sam Gorodistian vs. Jadelle Jewelry and Diamonds, LLC,
       Jadelle Inc., Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz, LASC # 20STCV07425 matter is
  27   attached hereto as Exhibit “1" and is incorporated herein by this reference. See the accompanying
       Request for Judicial Notice.
  28
                       SECOND SUPPLEMENTAL DECLARATION OF BARUCH C. COHEN
                 REGARDING THIRD-PARTY DEFENDANTS' MOTION FOR STAY OF PROCEEDINGS
       7/28-12:53pm
                                                     -4-
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 5 of 11 Page ID #:954




                                 EXHIBIT 1
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 6 of 11 Page ID #:955
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 7 of 11 Page ID #:956
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 8 of 11 Page ID #:957
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 9 of 11 Page ID #:958
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 10 of 11 Page ID #:959
Case 2:20-cv-02580-ODW-AS Document 84 Filed 07/28/20 Page 11 of 11 Page ID #:960



    1                                CERTIFICATE OF SERVICE
    2       I declare that I am a citizen of the United States and I am a resident and
      employed in Los Angeles, California; that my business address is 4929 Wilshire
    3 Boulevard, Suite 940, Los Angeles, California 90010; that I am over the age of 18
      and not a party to the above-entitled action.
    4
                  I am employed by a member of the United States District Court for the Central
    5 District of California, and at whose direction I caused service of the foregoing
        document entitled SECOND SUPPLEMENTAL DECLARATION OF BARUCH
    6 C. COHEN REGARDING THIRD-PARTY DEFENDANTS’ MOTION FOR
        STAY OF PROCEEDINGS on all interested parties in this action by the method
    7 indicated below at the address stated below:

    8
        Marc S. Williams, Esq.
    9 Cohen Williams, LLP
        724 South Spring Street, 9th Floor
   10 Los Angeles, CA 90014
        Email: mwilliams@cohen-williams.com
   11 Attorney for Third-Party Defendants Jona S. & Rachel Rechnitz

   12
        [X]       BY ELECTRONIC TRANSMISSION: by electronically filing the
   13             foregoing with the Clerk of the District Court using its CM/ECF System
                  pursuant to the Electronic Case Filing provision of the United States District
   14             Court General Order and the E-Government Act of 2002, which electronically
                  notifies all parties in this case. A pdf version of this document was also
   15             transmitted to counsel via electronic mail at the mail address indicated above.
   16      I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct. Executed on July 28, 2020 at Los
   17 Angeles, California.

   18 By: /s/          Baruch C. Cohen
               Baruch C. Cohen
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                        SECOND SUPPLEMENTAL DECLARATION OF BARUCH C. COHEN
                  REGARDING THIRD-PARTY DEFENDANTS' MOTION FOR STAY OF PROCEEDINGS
        7/28-12:53pm
                                                     -5-
